DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/440,030 application filed June 13, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mandy Norwood on March 9, 2022.
The application has been amended as follows: 

Please amend claim 6 as follows:
6.  The cryogenic distillation tower of claim [[1]] 2, further comprising a bypass line configured to selectively permit the feed stream to bypass the heat exchanger.

Please amend claim 16 as follows:
16.  The method of claim [[11]] 12, further comprising: selectively permitting the feed stream to bypass the heat exchanger.

Please cancel claims 9 and 10.

The following is an examiner’s statement of reasons for allowance: The Written Opinion the International Searching Authority asserted that Northrop et al (US 2012/0031144 A1) and Valencia (US 2015/0159946 A1) were relevant prior art references.  However, .neither reference discloses “one or more draw-off openings positioned to permit a portion of the liquid retained by the melt tray assembly to exit the controlled freeze zone section; a heat exchanger arranged to heat the portion of the liquid [that was retained by the melt tray return the portion of the liquid to the melt tray assembly after the portion of the liquid has been heated in the heat exchanger.”  Instead, Northrop et al discloses “[i]t is contemplated that under some conditions, the melt tray 130 may operate without heater line 25…However, it is preferred that a heat system be offered that employs the heat energy available in exit fluid stream 22. The warm fluids in heater line 25 after exiting reboiler 160 exist in one aspect at 30o to 40o F., so they contain relative heat energy. Thus, in FIG. 1, vapor stream 25 is shown being directed to the melt tray 130 through a heating coil (not shown) on the melt tray 130” [paragraph 0095].  Note that line 29 which is directed to the bottom of the column from the melt tray is not from the draw-off nozzle 136 associated therewith.  Northrop et al teaches “[t]he transfer system first includes a draw-off nozzle 136…the draw-off nozzle 136 resides within the draw-off sump, or downcomer 138. Fluids collected in downcomer 138 are delivered to a transfer line 135. Flow through transfer line 135 is controlled by a control valve 137 and a level controller ‘LC’ (seen in FIG. 1). Fluids are returned to the stripping section 106 via the transfer line 135” [paragraph 0082].  Thus, line 29, which is not mentioned in the reference, appears to be associated with the heating coil discussed previously.  In other words, the heating system comprising heating line 25 is a closed system.  Therefore, the fluid contained therein is not a portion of liquid retained by the melt tray assembly.  Indeed, to direct a portion of said liquid would alter the material and energy balance of the distillation column.  The reference clearly discloses that said liquid from the draw-off nozzle is reflux to the stripping section of the column.  With respect to Valencia, the Opinion asserts that there are “one or more draw-off openings (not shown but liquid flows to lower parts of the column)…”  The characterization that “liquid flow to lower parts of the column” is merely a description of the operation of a distillation column.  Valencia does not teach one or more draw-off openings positioned to permit a portion of the liquid retained by the melt tray assembly to exit the controlled freeze zone section.  The Opinion also cited Alzner et al (US 2016/0206970 A1) as relevant prior art, but said reference does not disclose a cryogenic distillation tower.  Another relevant prior art reference is Fieler et al (US 2010/0018248 A1), but the deficiencies thereof are similar to those of Northrop et al [see paragraph 0076 of Fieler et al].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        March 11, 2022